       Case 1:17-cv-08043-RA-KNF Document 88
                                          87 Filed 04/20/20
                                                   04/18/20 Page 1 of 1




MICHAEL G. O’NEILL
ATTORNEY AT LAW



                                                    April 18, 2020

                                                         Application granted. No later than August 28, 2020, Plaintiffs' counsel
Hon. Ronnie Abrams                                       shall file a motion for substitution pursuant to Federal Rule of Civil
United States District Judge                             Procedure 25. If it remains impossible to file the motion at that time,
40 Foley Square                                          Plaintiffs' counsel shall inform the Court of that and request a
New York, NY 10007                                       subsequent extension at that time.


               Re:    Passante et al. v. Makkos et al.   SO ORDERED.
                      17 Civ. 8043 (RA)                                 ____________________________
                                                                        Ronnie Abrams, U.S.D.J.
Dear Judge Abrams:                                                    April 20, 2020

        I represent the plaintiffs. I am writing in accordance with the Court’s March 30, 2020
order to request additional time to file the substitution of parties on behalf of Mr. Tase’s
estate. The current deadline is April 27.
        All of the appropriate paperwork for the appointment of a personal representative for
Mr. Tase’s estate is completed, but we have been unable to file it because the New York courts
are closed. As of today, no new filings are allowed, and I do not know when that will change.
The attorney I use for Surrogate’s Court work estimates that it may take 2-4 months for letters
to be issued once the courts reopen, but we really do not know, because there is going to be a
significant backlog. For this reason, I cannot commit to filing the substitution by a date
certain.
        I respectfully request that we set a date several months in the future, without prejudice
to a further application in the event that the letters have not issued by that date.
                                                       Respectfully yours,




     30 VESEY STREET•NEW YORK•NEW YORK•10007•(212) 581-0990•DARROW@ONEILLAW.COM
